FILED
                           NOT FOR PUBLICATION
                                                                           JUN 23 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANTHONY REED,                                    No.   15-17490

              Petitioner-Appellant,              D.C. No.
                                                 2:14-cv-00027-JAD-CWH
 v.

BRIAN WILLIAMS, Sr. and ATTORNEY                 MEMORANDUM*
GENERAL OF THE STATE OF
NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                        Argued and Submitted June 16, 2017
                             San Francisco, California

Before: SCHROEDER, FISHER,** and N.R. SMITH, Circuit Judges.

      Anthony Reed appeals the district court’s denial of his 28 U.S.C. § 2254

federal habeas petition. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
      The state court’s determination that Reed’s counselors were not

constitutionally ineffective for failing to object to juror misconduct did not

“result[] in a decision that was contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States.” 28 U.S.C. § 2254(d)(1). There is no evidence that juror number

244 engaged in misconduct. Thus, there were no legitimate grounds upon which

Reed’s defense counselors could have objected. Thus, their decision not to object

to did not fall “below an objective standard of reasonableness.” Strickland v.

Washington, 466 U.S. 668, 688 (1984). The remainder of Reed’s arguments are

not properly before us, because Reed raised them for the first time on appeal. See

United States v. Carlson, 900 F.2d 1346, 1349 (9th Cir. 1990).

      AFFIRMED.




                                           2